Citation Nr: 1031319	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include somatization disorder and anxiety disorder with 
depression, as secondary to service-connected headaches. 

2.  Entitlement to service connection for a right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	G. D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to 
September 1960. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO).  

In August 2007, the Veteran testified before the undersigned at a 
Board hearing at the RO.  A copy of the hearing transcript has 
been associated with the claims folder. 

The matters on appeal were previously before the Board in March 
2008, when the Board reviewed the Veteran's previously-denied 
claims for somatization disorder and anxiety disorder with 
depression de novo, and reopened the claims based on the receipt 
of new and material evidence.  After reopening the claims, and 
along with the claim for entitlement to service connection for 
right shoulder, the Board remanded all of the issues for 
additional development.  The Board instructed the RO to schedule 
the Veteran for appropriate VA examinations to determine the 
nature and etiology of his alleged psychiatric and shoulder 
disability, to include as secondary to his service-connected 
headaches.  Subsequent the Veteran underwent several VA 
examinations in 2008 and 2009.  As the requested development has 
been completed, no further action to ensure compliance with the 
remand directive is required.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).





FINDINGS OF FACT

1.  The competent medical evidence is at least in equipoise on 
the issue of whether the Veteran's psychiatric disorder, to 
include somatization disorder and anxiety disorder with 
depression, is related to service.  

2.  The preponderance of competent medical evidence shows that 
the fall which caused the Veteran's right shoulder disorder was 
due to symptoms related to his somatization disorder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
psychiatric disorder, to include somatization disorder and 
anxiety disorder with depression, have been met.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2009).

2.  The criteria for entitlement to service connection for a 
right shoulder disability as secondary to a psychiatric disorder 
have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Since the full benefit requested for 
entitlement to service connection for a psychiatric disorder and 
a right shoulder disability are being granted in this decision, 
any lapse in duties to notify or assist have not prejudiced the 
Veteran's claim.  

2.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumptive period 
and that he still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases, including psychosis, may 
be presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, a disability that is proximately due to or the 
result of a service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered part of the original condition.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists, and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Id.  A disability 
which is aggravated by a service-connected disorder may be 
service connected, but compensation is only available for the 
degree to which that condition was made worse by the service-
connected condition - only to the degree that the aggravation is 
shown.  38 C.F.R. § 3.310.  In such situation, VA laws require 
that the medical evidence must show a baseline level of severity 
of the nonservice-connected disease or injury, which is 
established by medical evidence created before the onset of 
aggravation.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Psychiatric Disorders

The Veteran seeks service connection for psychiatric disorders, 
to include somatization disorder and anxiety disorder with 
depression.  The Veteran asserts that his psychiatric disorders 
are related to his service-connected headache disorder.  The 
Veteran has testified that he experiences anxiety symptoms 
following his headaches.  

A review of the service treatment records does not show any 
treatment or diagnosis for any psychiatric disorder.   Several 
service treatment records show that the Veteran was seen for 
varied health problems during service, including a complaint of 
chest pain in January 1958, when it was reported that the Veteran 
had pharyngitis and a reference to "NP?".  The Veteran was also 
seen for complaints of gastrointestinal pains, headaches and 
recurrent pain in the fronto-maxillary area.  There were 
diagnoses of migraine headaches and tension headaches.  On the 
report of the July 1960 separation examination, the Veteran 
stated that he was in good health except for frequent headaches.  
On the associated report of medical history, the Veteran marked 
off a history of frequent or severe headaches, frequent or 
terrifying nightmares, and sleep walking, but he denied any other 
psychiatric problems.  The examining physician noted that the 
Veteran reported a history of headaches at night and chest pain 
after exercising.  

The post-service treatment records show that the Veteran was 
first treated for psychiatric disorders more than a decade after 
discharge.  The Veteran has since been diagnosed and treated for 
headaches, somatization disorder and anxiety disorder with 
depression.  See VA treatment records and examination reports 
beginning in the 1970's.  

A January 1983 VA psychiatric examination report notes the 
Veteran's service treatment records showed he had various 
psychosomatic symptoms while in service from 1957 to 1960.  

The record shows that the Veteran was recently provided with four 
VA examinations in conjunction with his psychiatric disorder 
claim.  Each of the VA examiners was asked to address the issue 
of whether the Veteran's psychiatric disorders are related to his 
service-connected headache disorder.  

The Veteran was afforded a VA psychiatric examination in June 
2008.  The examination report shows that the Veteran was 
diagnosed with somatization disorder and panic disorder (anxiety) 
with depression.  After a review of the claims folder and based 
on the Veteran's reported history, the examiner noted that the 
somatization disorder accounted for the somatic symptoms since 
service, including headaches, chest pain, stomach pain, nausea, 
double vision, balance problems, and vertigo.  

The June 2008 VA examiner noted that there was overlap between 
the Veteran's diagnosed disorders in that they could both produce 
tension, dizziness, and other body sensations.  The examiner 
opined that "it is quite likely that both the somatization 
disorder and anxiety with depression cause at least the service-
connected tension headaches."  See June 2008 VA psychiatric 
report, page 13.  In a subsequent addendum to the June 2008 VA 
examination report, the VA examiner clarified that based on the 
complaints of headaches, back pain, and chest pain in service, it 
shows that the Veteran's somatization disorder had an onset in 
service.  

The Veteran next underwent a VA neurological examination on July 
1, 2008.  In that examination report, the examiner conclude that 
the service-connected headaches did not cause the Veteran's 
psychiatric disorders, but he could not determine whether the 
Veteran's somatization and anxiety disorders had an onset in 
service without resorting to mere speculation.  The examiner 
stated that it was unclear from the evidence whether the 
headaches and somatization were separate disorders or whether the 
Veteran's headaches are a manifestation of the somatization 
disorder.  The examiner noted that it was possible that the 
Veteran's inservice complaints of headaches were misdiagnosed as 
a headache disorder - such that his initially disorder should 
have been a psychiatric diagnosis.  

On July 9, 2008, the Veteran underwent another VA neurological 
examination.  The examination report shows similar findings to 
those reported in the June 2008 VA psychiatric examination 
report.  The examiner noted that the Veteran met the criteria for 
somatization disorder and provided a diagnosis for panic disorder 
(anxiety) with depression.  The examiner found that it was likely 
that both the somatization disorder and anxiety with depression 
caused the service-connected headache disorder.  

The Veteran last underwent a VA psychiatric examination in 
October 2009.  The examiner diagnosed the Veteran with panic 
disorder and undifferentiated somatoform.  The examiner found 
that the Veteran did not meet the DSM-IV criteria for 
somatization disorder, because the evidence of record did not 
show he manifested any somatic symptomatology prior to the age of 
30 years old.  The examiner noted that there was only evidence of 
headaches during service, and there was no objective medical 
evidence that indicated somatization disorder in service.  In 
addition, the examiner noted that various physical complaints and 
symptoms did not have an onset until 1973 or 1974.  The examiner 
also noted that the Veteran reported that the onset of his 
anxiety disorder was in 1967, where he reported one episode of 
anxiety during service, but he denied any symptoms of headaches 
at that time.  Based on the Veteran's report and the available 
evidence, the examiner concluded that the Veteran's anxiety was 
not a result of his service-connected headaches.  The examiner 
further concluded that evidence of record showed that the 
Veteran's depression was secondary to his panic disorder.   

After a review of all the evidence, the Board initially notes 
that the medical evidence clearly rules out the finding that 
either somatization disorder or anxiety disorder are caused by 
the headache disorder.  See the report of the June 2008 VA and 
October 2009 psychiatric examination reports.  There is no 
medical opinion of record that shows the Veteran's psychiatric 
disorders are caused by his headache disorder.   Service 
connection based on a secondary theory is not warranted.   See 
38 C.F.R. § 3.10. 

Next, the Board turns to the question of whether the evidence 
shows service connection is warranted on a direct basis.  Here, 
the Board finds that the evidence for and against the claim for 
service connection for psychiatric disorder is at least in 
approximate balance.  

Both the June 2008 and the second July 2009 VA examiners found 
that it was likely that the Veteran's psychiatric disorders 
caused his service-connected headaches.   In this regard, the 
June 2008 VA examiner opined that the Veteran's somatization 
disorder was first manifested during his service through the 
Veteran's complaints of stomach problems, chest pains, and 
headaches.  This medical finding is supported by the notation 
shown in the January 1983 VA psychiatric examination report that 
the Veteran's service treatment records reflected various 
psychosomatic symptoms during his service.  

The Board has considered the medical conclusion by the October 
2009 VA examiner that there is no objective medical evidence that 
indicates the onset of somatization disorder in service.  

Additionally, the Board notes that the record reflects the 
Veteran has provided discrepancies in his reported history 
regarding the onset of his psychiatric disorders.  The October 
2009 VA examiner noted that the Veteran reported an onset of 
physical symptoms associated with somatoform disorder was in 
1973, whereas the Veteran had previously reported that he 
experienced similar symptomatology during service.  The Board is 
cognizant of the Veteran's age and his previous claim for memory 
loss in 1997.  However, the evidence shown in the service 
treatment records, including the January 1958 treatment record 
that contains the "NP?" notation suggests the Veteran's 
complaints were thought to be neuropsychological in etiology in 
service, and the January 1983 VA examination report found that 
psychosomatic symptoms shown in service, support the Veteran's 
previous statements.  Given these facts, the Board finds that the 
Veteran's previous reports about the onset of his symptoms more 
probative.  

Based on the medical evidence of record, and the Veteran's 
previous reports about the onset of his symptoms, the Board finds 
it credible that the Veteran experienced the onset of his 
somatization disorder in service.  Moreover, the record contains 
two VA medical opinions in support of the claim and one VA 
medical opinion against the claim.  Consequently, the Board finds 
that the evidence is in relative equipoise on the issue of 
whether the Veteran's psychiatric disorder was incurred during 
service.  Hence, resolving any reasonable doubt in the Veteran's 
favor, the Board concludes that service connection for 
psychiatric disorder, to include somatization disorder and 
anxiety disorder with depression, is warranted.  38 C.F.R. 
§ 3.303




Right Shoulder Disorder 

The Veteran seeks entitlement to service connection for right 
shoulder injury as secondary to his service-connected headache 
disorder.  The Veteran reports that he injured his right shoulder 
from a fall after he became dizzy.  The Veteran contends that his 
symptoms of dizziness are caused by his headache disorder.  

The record shows that the Veteran injured his right shoulder in 
December 2004 from a fall.  A December 2004 VA treatment note 
reflects that the Veteran hit the right scapula area while trying 
to break a fall.  The note also reflects that the Veteran thought 
that he had fallen backward but he was not sure exactly what had 
happened.  

Earlier post-service treatment records reflect the complaints of 
tinnitus and falling to the left side when ambulating.  A VA 
cardiology consult indicates that the Veteran's feelings of 
passing out are related to panic attacks.  

The June 2008 VA examiner found that the Veteran's complaints of 
dizziness were associated with and caused by his somatization 
disorder, anxiety with depression and tension headaches.  In 
support of her conclusion, the examiner noted that dizziness 
qualifies as a pseudo-neurological symptom of somatization 
disorder according to DSM-IV criteria.  Additionally, she noted 
that dizziness is often associated with anxiety and the feeling 
of tension produced by tension headaches.   In the addendum to 
the June 2008 VA examination, the examiner noted that "it is 
quite reasonable to attribute" the fall to vertigo and balance 
problems associated with somatization disorder.   She concluded 
that it was at least as likely as not that the fall wherein the 
Veteran injured his right shoulder was caused by symptoms of 
somatization disorder.  

The first July 2008 VA examiner found that the Veteran's 
complaint of dizziness on the day of his fall in December 2004 
was not caused by the Veteran's service-connected headache 
disorder.  The examiner noted that the Veteran reported that 
dizziness was not a predominant feature of his headache disorder.  
It was also noted that the December 2004 treatment record did not 
reflect any complaints of dizziness at the time he was being 
treated.  The examiner, however, did not provide an opinion on 
whether the Veteran's dizziness was related to his somatization 
disorder or anxiety disorder, but he referred to the findings 
contained in the June 2008 VA psychiatric examination report. 

The report from a July 2008 joint VA examination report shows the 
Veteran has been diagnosed with a right shoulder rotator cuff 
tear.  The examiner opined that it was at least as likely as the 
"rotator cuff tear is related to the fall as much as it is 
related to age-related changes".  See the report of the July 
2008 VA examination report, page 2. 

In May 2009, the Veteran underwent a VA neurologic examination 
where he was evaluated for imbalance and vertigo due to his 
headaches or his somatization disorder.  Physical examination 
revealed some mild abnormalities, but the examiner found that the 
exam was essentially benign without any evidence of any 
functional overlay as might be manifested by somatization 
disorder.  The examiner noted that vertigo was not reported at 
the time of the 2004 fall, and he concluded that there was no 
evidence showed the Veteran's somatization disorder played a role 
in his 2004 fall. 

The Veteran underwent another VA joint examination in May 2009.  
In that examination report, the examiner concluded that the 
December 2004 fall caused the right shoulder rotator cuff tear/ 
tendinopathy.  The examiner stated he would defer to other 
medical professionals on whether the fall was caused by the 
Veteran's somatization or headache disorder.  He did provide a 
conditional conclusion that "if they do believe that the fall 
was a result of this vertigo, dizziness or headaches, then it is 
more likely than not that the right shoulder [disorder] was from 
this fall".  See the report of the May 2009 VA joint 
examination, page 2. 

Initially, it is noted that the medical evidence shows that the 
Veteran's right shoulder rotator cuff tear was caused by the 
December 2004 fall.  See the reports of the July 2008 and May 
2009 VA joint examinations.  Additionally, the Board finds the 
Veteran's assertion that he fell because of he felt dizzy to be 
credible.  

Although the December 2004 treatment record does not reflect 
complaints of dizziness at the time the Veteran was being treated 
for his injury from the fall, the Veteran has credibly testified 
that at the time of his fall he felt dizzy.  It is noted that lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay person may provide eyewitness account of medical 
symptoms).  Moreover, the December 2004 treatment record reflects 
that the Veteran was "unsure" of the circumstances surrounding 
his fall, which denotes that he was shaken up at that time of his 
fall, and he has since had opportunity to consider what occurred 
at that time. 

On the issue of whether service connection is warranted, the 
Board must first determine whether the Veteran's dizziness is 
related to his service or his service connected disabilities.  
There are no complaints of dizziness shown in service.  
Additionally, the Veteran has specifically attributed his 
symptoms of dizziness to his other medical problems.  The 
Veteran's complaint of dizziness (or vertigo) is not directly 
related to service.  38 C.F.R. § 3.303.   

The remaining question on appeal is whether the Veteran's 
complaints of dizziness are related to a service connected 
disability.  Here, the Board finds that the weight of the medical 
evidence supports the Veteran's claim.  

The June 2008 VA examiner found that the Veteran's complaints of 
dizziness were associated with and caused by his somatization 
disorder, anxiety with depression and tension headaches.  
Although July 2008 VA examiner, however, ruled out a link between 
the Veteran's complaints of dizziness and his headache disorder, 
he deferred to the June 2008 VA examiner's findings that the 
dizziness was related to somatization disorder and anxiety 
disorder.  

In contrast, the May 2009 VA neurologic examiner concluded that 
the record did not show that the Veteran's somatization disorder 
played a role in his December 2004 fall because there was no 
evidence of vertigo shown in the medical records at that time.  
As noted above, the Board has considered the Veteran's testimony 
to be more probative on the matter of whether he felt dizzy at 
the time of his fall than the notation reflected in the medical 
records.  Since the Veteran is competent to attest to his 
symptoms at the time of the fall, and his statements were not 
fully considered by the May 2009 VA examiner, the Board finds 
that the medical opinion contains limited probative value 
compared to the June 2008 VA examiner's medical opinion.  

In short, the Veteran's right shoulder disorder was caused by his 
fall.  In addition, the Veteran has credibly testified that he 
felt dizzy at the time of his fall.  Moreover, the Board finds 
that the medical opinion by the June 2008 VA examiner's opinion 
is more probative on whether the Veteran's dizziness is 
attributed to his somatization disorder.  As shown above, the 
Veteran's somatization disorder has been linked to service.  

Based on the foregoing, the Board finds that the preponderance of 
the medical evidence of record supports a finding that the 
Veteran's right shoulder disorder is related to his somatization 
disorder.  Consequently, the claim for service connection is 
warranted.  38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for a psychiatric disorder, to 
include somatization and anxiety disorder, is granted. 

Entitlement to service connection for a right shoulder disability 
is granted. 



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


